Citation Nr: 1518361	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  12-21 130A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling effective October 11, 2006; rated 50 percent disabling effective May 22, 2009; and rated 70 percent disabling effective August 14, 2002.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to April 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2009, May 2010, and March 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled to testify at a Board hearing in June 2015.  However, he withdrew the hearing request by way of a March 2015 correspondence.  

The June 2009 rating decision that granted service connection for PTSD included a 30 percent rating effective October 11, 2006, and a 50 percent rating effective May 22, 2009.  The RO issued a February 2015 rating decision in which it granted a 70 percent disabling effective August 14, 2002.

The Board notes that in November 2014, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU).  The claim has not been adjudicated by the RO.  The Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  

In this case, the Veteran has withdrawn his increased rating claim for PTSD.  Consequently, the Board no longer has jurisdiction over the TDIU claim.  The claim for entitlement to a TDIU is referred to the RO for appropriate action.   


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 1983 to April 1986.

2.  On November 14, 2014 (in VBMS as 12/19/14, RO hearing testimony), prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the issues of entitlement to service connection for hearing loss and tinnitus  is requested.

3.  On March 18, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that the 70 rating (granted in February 2015) satisfied his psychiatric appeal, and that a withdrawal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


